Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
The following Final Office Action is in response to communication regarding application 16/248,578 filed on 01/04/2021. 

Status of Claims
Claims 1, 3-12, 14, 16, and 18-24 are currently pending and have been rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed persuasive.

	Applicant argues that the claims do not recite an abstract idea, let alone a mental process nor a method of organizing human activity (specifically that of a fundamental economic activity or practice).


	Applicant argues that even if the claims recite an abstract idea, they integrate the abstract idea into a practical solution.
	Examiner disagrees as the claims recite additional elements that are recited with a high degree of generality such that both individually and as an ordered pair, they merely represent the concept of adding the words “apply it” to the abstract idea which do not render the claims eligible, or were insignificant extra-solution activity. As such they are not eligible under Step 2A, Prong Two or 2B. Further explanations are elaborated in the amended 101 rejection below.

Response to Arguments – 103 rejection
	Applicant’s arguments in regards to the previously applied 103 rejection have been fully considered but are not deemed persuasive.

Applicant argues that the previously applied prior art of Ristock and Setchell do not disclose limitations recited in the newly amended claims, specifically that of assigning a work 
Examiner disagrees as the art of Ristock and Setchell in combination do teach the limitations as Ristock discloses the act of assigning a work item to an agent, while Setchell discloses the act of accepting or rejecting a work item. Further, Setchell discloses the knowing of whether or not an agent has already rejected a work assignment. The system being given a voice response from an agent of rejecting the task is an indication of rejection, then it is followed that the task is reassigned to another clerk, one of which has not rejected the task. As such it would be obvious to one of ordinary skill in the art that the combination Ristock and Setchell disclose the limitations of applicant’s invention, and thus applicant’s invention will remain rejected under the previously applied prior art. Further elaboration is given in the amended 103 rejection below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claim(s) 1, 3-12, 14, 16, and 18-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	
	Claim(s) 1, 3-12, 14, 16, and 18-24 are directed towards actions that facilitate the assigning of work items to various agents based on work item rules and agent availability. These assignments fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Process and Organizing Human Activity (Fundamental Economic Principles or Practices)). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
	Under Step I of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1, 3-12, and 21-24 are directed towards a system which falls under the product category. Claims 14, 16, and 18-19 are directed towards a method comprising at least one step. Claim 20 is directed towards an article of manufacture. Accordingly, the claims fall within the four statutory categories of inventions (product, article, and method) and will be further analyzed under Step 2 of the Alice/Mayo framework.
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
Regarding representative independent claims 1, 14, and 20 the claims set forth a system that facilitate the assigning of work items to various agents based on work item rules and agent availability which is directed towards the mental process of making observations and judgements, as well as the fundamental economic practice of assigning work items to individuals in the following limitations:
Obtaining…a set of work items, wherein the work items comprises work items generated from submissions
Identify a first set of work items based on queue priority rules, wherein the queue priority rules organize the set of work items at least according to a quantity of time that each work item has remained unaddressed
For the first work item, identify from the plurality of agents, one or more available agents capable of addressing the first work item and
Assign the first work item to a first agent of the one or more available agents
Transmit…the first work item
Receive…an indication of rejection of the first work item by the first agent
Determine a second agent of the one or more available agents that has not rejected the first work item
Assign the first work item only to the second agent and
Transmit…the first work item
Under Step 2A, Prong One, any additional elements are listed, and it is seen whether the claims are “directed to” the abstract idea.
The following additional elements are listed:
A remote network management platform
A computing device
A client device
A non-transitory computer readable medium
These additional elements, considered both individually and as an ordered combination do no more than generally link the user of the abstract idea to a particular technological environment or field of use. These elements also are mere instructions designed to implement the 
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A Prong Two, there are several additional elements. The computing device, remote network management platform, client device, and non-transitory computer-readable medium are at best the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (See MPEP 2106.05(f)). Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which does not provide an inventive concept. (Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a §101 that turns on "the draftsman's art")). Therefore the claims are not eligible.
Dependent claims 3-12, 16, 18-19, and 21-24 recite further narrowing of the abstract idea and therefore are ineligible for the similar reasons describe above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-10, and 14, 16, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ristock (US 2014/0146961 Al) in view of Setchell (US 2018/0341891 Al).

Claims 1, 14, and 20 –
	Ristock discloses the following:
A computational instance disposed within a remote network management platform, wherein the remote network management platform is associated with a managed network by way of the computational instance, wherein the computational instance contains one or more queues, wherein a plurality of agents is assigned to address work items in the one or more queues, wherein each work item is a representation of a submission requesting review by an agent of the 
An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising: (Ristock: Paragraph 90, " ... code may be stored as a series of instructions, or commands on a computer readable medium ... ")
Obtaining a set of work items, wherein the set of work items comprises work items generated from submissions received within a first predefined period or work items that have remained unaddressed for at least a second predefined period (Ristock: Paragraph 60, " ... customers, or other end users ... desiring to receive services from the contact center may initiate inbound calls to the contact center via their end user devices ... "; Paragraph 65, " ... the call server may place the call in a call queue ... ")
Identifying a first work item of the set of work items based on queue priority rules, wherein the queue priority rules organize the set of work items at least according to a quantity of time that each work item has remained unaddressed (Ristock: Paragraph 65, " ... the call server may place the call in a call queue ... "; 
For the first work item, identify from the plurality of agents, one or more available agents capable of addressing that includes the first work item, (Ristock: Paragraph 67, "The selection of an appropriate agent for routing an inbound interaction (e.g. a telephony call or other multimedia interaction) may be based, for example, on a routing strategy employed by the routing server 20, and further based on information about agent availability, skills, agent location, and other routing parameters provided ... ")
Assign the first work item to a first agent of the one or more available agents (Ristock: Paragraph 68, “…the routing server 20 may be enhanced with functionality for managing back-office/offline activities that are assigned to enterprise employees.”)
Transmit, to a first client device for display, a first dashboard configured to display the first work item (Ristock: Paragraph 68, “…Once a work item is assigned to an agent, the work item may appear in the agent's workbin 26a-26b (collectively referenced as 26) as a task to be completed by the agent. The agent's workbin may be implemented via any data structure conventional in the art, such as, for example, a linked list, array, and/or the like.”)
Transmit, to a  second client device for display, a second dashboard configured to display the first work item (Ristock: Paragraph 68, “…Once a work item is assigned to an agent, the work item may appear in the agent's workbin 26a-26b (collectively referenced as 26) as a task to be completed by the agent. The agent's 
Ristock does not teach the following, however, in analogous art of work assignment Setchell discloses the limitation below
Receive, from the first client device, an indication of rejection of the first work item by the first agent (Setchell: Paragraph 94, “... the system may select a clerk to which the task is assigned and generate a voice message to the particular clerk to which the task is assigned. The system may then wait for a voice response from the clerk to which the task is assigned whether the task is accepted or rejected. If the task is rejected or a response is not received within a given time period, the system may reassign the task to another clerk ... ")
Determine a second agent of the one or more available agents that has not rejected the first work item (Setchell: Paragraph 94, " ... the system may select a clerk to which the task is assigned and generate a voice message to the particular clerk to which the task is assigned. The system may then wait for a voice response from the clerk to which the task is assigned whether the task is accepted or rejected. If the task is rejected or a response is not received within a given time period, the system may reassign the task to another clerk ... ")
Assign the first work item only to the second agent (Setchell: Paragraph 94, " ... the system may select a clerk to which the task is assigned and generate a voice message to the particular clerk to which the task is assigned. The system may then wait for a voice response from the clerk to which the task is assigned whether the 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Ristocks’s “method”, as described above, to clearly include the rejection and rerouting in view of Setchell in order to improve and expedite workflow by ensuring assignments are rerouted upon rejection. (Setchell: Paragraph 79, " ... to keep the store running efficiently ... ") (see MPEP 2143 G).

Claims 3, 16 –
	Ristock in view of Setchell teaches the limitations of claims 1 and 14.
Ristock further discloses:
Wherein obtaining the set of work items comprises: obtaining at least one work item responsive to a change in a work capacity of an agent of the plurality of agents. (Ristock: Paragraph 111, "determines that there are one or more agents with current (or projected) capacity, skills, and the like, for handling the work item, the interaction server (or iWD server) transmits, in step 806, a routing request to the routing server 20. In this regard, the work item may be removed from the queue implementing the global task list and placed in a routing queue maintained by the routing server ... ") The examiner interprets the future state of the agent's capacity to be equivalent to a change.


Claim 4 –
	Ristock in view of Setchell teaches the limitations of claim
Ristock further discloses:
Wherein obtaining the set of work items comprises: obtaining at least one work item corresponding to a user submission requesting review by an agent. (Ristock: Paragraph 60, " ... customers, or other end users ... desiring to receive services from the contact center may initiate inbound calls to the contact center via their end user devices ... "; Paragraph 65, " ... the call server may place the call in a call queue ... ")

Claim 5 –
	Ristock in view of Setchell teaches the limitations of claim
Ristock further discloses:
Wherein respective skills of the plurality of agents are stored in a database, and wherein identifying one or more available agents capable of addressing the first work item comprises: (Ristock: Paragraph I 0, " ... the target for routing the work item may include evaluating information about occupancy, skills ... "; Paragraph 30, " ... one or more parameters comprise at least one of a ... skill group ... ")
Identifying, using the database, one or more available agents having one or more skills that match one or more particular skills required to address the first work item. (Ristock: Paragraph 53, " ... prioritize, re-prioritize, and assign tasks based on skills ... ")

Claim 6 –
	Ristock in view of Setchell teaches the limitations of claim
Ristock further discloses:
Wherein assigning the first work item to a first agent of the one or more agents comprises: selecting the first agent further based on a capacity level of each agent of the one or more available agents, wherein a capacity level for each agent of indicates a quantity of work items assigned to each agent. (Ristock: Paragraph 111, "availability may be determined based on capacity settings for each of the agents in the agent group who is eligible to receive an interaction. An agent's capacity may be set to indicate a number of tasks or types of tasks that an agent may be assigned to handle concurrently at any point in time (e.g. concurrently handle three email responses, two chat sessions, or two order processing activities).")

Claim 7 –
	Ristock in view of Setchell teaches the limitations of claim
Ristock further discloses:
Wherein the first item represents a voice call requesting real-time communication with an agent (Ristock: Paragraph 70, " ... provide a mechanism for contacting the contact center, via, for example, web chat, voice call, email, web real time communication ... or the like ... ")


Claim 8 –
	Ristock in view of Setchell teaches the limitations of claim
Ristock further discloses:
Wherein the first work item represents a virtual chat requesting communication with an agent. (Ristock: Paragraph 70, " ... provide a mechanism for contacting the contact center, via, for example, web chat, voice call, email, web real time communication ... or the like ... ")

Claim 9 –
	Ristock in view of Setchell teaches the limitations of claim
Ristock further discloses:
Wherein the first work item represents a request for a software application from a user within the managed network. (Ristock: Paragraph 70, " ... provide a mechanism for contacting the contact center, via, for example, web chat, voice call, email, web real time communication ... or the like ... ", Fig 9D, Fig 16C) The examiner interprets the listed mechanisms to include the equivalent to a software application.

Claims 10, and 18 –
	Ristock in view of Setchell teaches the limitations of claims 1 and 14
Ristock further discloses:
Determining queue priorities for the one or more available agents, wherein the queue priorities indicate queue orders that the one or more available agents follow 
Based on the queue priorities, determining a set of agents capable of addressing the first work item. (Ristock: Paragraph 110, “... The distribution target may be, for example, a specific agent, agent group, workbin, automated response system, and/or any other resource of the contact center. The identification of the distribution target may be based on, for example, data returned upon application of one or more rules by the rules engine 164 ... ")

Claim 21 –
	Ristock in view of Setchell teaches the limitations of claim 1.
Ristock further discloses:
wherein the computing device is configured to revise parameters used to assign other work items based on the indication of rejection of the first work item by the first agent. (Ristock: Paragraph 133, “exemplary embodiments, tasks are processed for long-term task archiving… (for example, the task is in one of three queues--iWD_Rejected 780, iWD_Canceled 782, or iWD_Completed 784--and the task's expiration date is in the past), it is possible based on business rules from the rules system 44 to store the task in Archive 786. Once the task is archived, a 

Claim 22 –
Ristock in view of Setchell teaches the limitations of claim 1.
Ristock does not disclose the following, however, in analogous art of assignment routing, Setchell discloses the following:
wherein obtaining the set of work items comprises determining that the set of work items were received within a first predefined period preceding a current time, determining that the set of work items have remained unaddressed for at least a second predefined time period preceding the current time, or both. (Setchell: Paragraph 94, “If the task is rejected or a response is not received within a given time period, the system may reassign the task to another clerk. If the task is accepted, the system may also wait for a voice response when the task has been completed.”)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Ristocks’s “method”, as described above, 

Claim 23 –
	Ristock in view of Setchell teaches the limitations of claim 1.
Ristock further discloses:
wherein the computing device is configured to arrange each work item of the set of work items into one or more channels based on a type of each work item, and wherein each channel of the one or more channels comprises work items of a particular type of one or more types. (Ristock: Paragraph 133, “exemplary embodiments, tasks are processed for long-term task archiving… (for example, the task is in one of three queues--iWD_Rejected 780, iWD_Canceled 782, or iWD_Completed 784--and the task's expiration date is in the past), it is possible based on business rules from the rules system 44 to store the task in Archive 786. Once the task is archived, a user may configure, through business rules from the rules system 44, a task archiving period after which archived tasks and their associated events are automatically purged. If a task is in one of the three queues (iWD_Rejected 780, iWD_Canceled 782, or iWD_Completed 784) and the expiration date has not passed, the task is marked as Done in state 788. Tasks that are not in one of the three queues (iWD_Rejected 780, iWD_Canceled 782, or iWD_Completed 784)…”) 

Claim 24 –
	Ristock in view of Setchell teaches the limitations of claims 1 and 23.
Ristock further discloses:
wherein the one or more types comprise a telephone call, a virtual chat, an email, billing, products, software assistance, or a combination thereof. (Ristock: Paragraph 30, “Customers and agents may interact with contact center 115 through communication appliances such as land-line devices, e.g., telephones and facsimile machines 104 (1-n), IP-enabled devices 108 (1-n), e.g., laptop or desktop computer and IP-enabled phones, through mobile devices 110, 111 or 112, e.g., mobile phones, smart phones, personal digital assistants, tablets, etc. Interactions may include voice, text interaction, email, messaging services chat, facsimiles, mailed letters, and so on.”; Paragraph 32, “A contact center 115 may operate with the land-line switch or the traffic processor, but in some circumstances may employ both incoming paths. Traffic processor 117 may provide Session Border Control (SBC) functionality, may operate as a Media Gateway, or as a Softswitch. In some implementations, a server may be provided to handle rich media interactions, such as those based on video, or social media interfaces.”)




Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ristock (US 2014/0146961 Al) in view of Setchell (US 2018/0341891 Al) and McGann (US 2017/0111507 Al).

Claim 11 –
	Ristock in view of Setchell teaches the limitations of claims 1 and 10 
Ristock in view of Setchell does not teach the following, however, in analogous art of assignment routing McGann discloses:
filter the set of agents capable of addressing the first work item based on idle times of agents in the set of agents, wherein the idle times indicate quantities of time since the respective agents last addressed a work item (McGann: Paragraph 62, " ... for training purposes, or due to other criteria, such as agent occupancy and idle time. That is, it may be desirable to route the interaction to the second-best agent if the second-best agent has been idle for a maximum amount of time, or if the occupancy of the optimal agent is higher than a threshold value.")

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Ristock in view of Setchell’s “method”, as described above, to clearly include the routing in view of McGann in order to improve and expedite workflow by ensuring assignments are rerouted upon rejection. (McGann: Paragraph 3 7, " ... optimized routing also brings about technical improvements ... by allowing more efficient use of technical resources of the contact center ... ") (see MPEP 2143 G).

Claim 12 –
	Ristock in view of Setchell teaches the limitations of claims 1, and 10-11.
Ristock in view of Setchell does not teach the following, however, in analogous art of assignment routing McGann discloses:
select the first agent from the filtered set of agents based on a particular skill set of the first agent matching a skill set required to address the first work item. (McGann: Paragraph 65, "The routing server 20 interacts with the statistics server 22 to identity, from a pool of agents who are currently available ( or will be soon available), a candidate set of agents having the desired set of skills ... ")


Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Ristock in view of Setchell’s “method”, as described above, to clearly include the routing in view of McGann in order to improve and expedite workflow by ensuring assignments are rerouted upon rejection. (McGann: Paragraph 3 7, " ... optimized routing also brings about technical improvements ... by allowing more efficient use of technical resources of the contact center ... ") (see MPEP 2143 G).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624